Citation Nr: 1428077	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for lower back pain.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities (claimed as bilateral foot and leg numbness).

3.  Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as numbness of the hands).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from November 2006 to April 2007, and from January 2009 to June 2009.  

This matter comes properly before the Board of Veterans' Appeals on appeal from a rating decision of January 2012 by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.    

The Board notes that when the appellant originally began her appeal, she selected the Texas Veterans Commission as her accredited representative.  However, in February 2014, she changed her representation to the Veterans of Foreign Wars of the United States, and this change has been noted above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the appellant's VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2012, she indicated that she wanted to present testimony concerning her service connection claim.  (The Board notes that the appellant has provided testimony before the Board with respect to her appeal involving an education claim in September 2013.)  Pursuant to 38 C.F.R. § 20.703 (2013), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2013).  A hearing on appeal will be granted if an appellant, or her representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2013).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2013), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a hearing. 

A review of the record fails to show a withdrawal of the appellant's hearing request.

The case is therefore REMANDED for the following development: 

The agency of original jurisdiction should schedule the appellant for a live hearing at the RO or a videoconference hearing both before the Board. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is required.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



